Citation Nr: 1456684	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California, which granted service connection for PTSD and assigned an initial 30 percent rating, and granted an increased rating of 20 percent for bilateral hearing loss. 

In March 2013, the Veteran testified during a travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At that time, it did not appear that the Veteran sought to pursue a claim of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA (VVA) and Veterans Benefits Management Systems (VBMS) files associated with the Veteran's claims.  The Veteran's VBMS file contains no documents; his VVA file does not reveal any additional evidence pertinent to the claims on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is required in conjunction with the Veteran's appeal seeking increased ratings for PTSD and bilateral hearing loss.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c), (d) (2014).

A review of the evidence indicates that Veteran most recently underwent a VA PTSD examination in April 2011.  At that time, it was noted that the Veteran had worked for years as a truck driver and retired in 2005.  Chronic, moderate, PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 60 was assigned.  As the examination was primarily conducted for purposes of establishing service connection for PTSD, the overall level of social and occupational impairment was not specifically addressed. 

During the March 2013 hearing, it was observed that a VA psychiatric examination had not been conducted for several years.  The Veteran indicated that he believed his PTSD symptoms had worsened during the last couple of years (p. 14).  At the hearing additional evidence was received which was accompanied by the waiver.  This evidence consists of an August 2012 statement from the Veteran's treating VA clinical psychologist indicating that the Veteran had participated in individual therapy and a PTSD support group.  Several of the Veteran's PTSD symptoms and manifestations were enumerated therein.  However, again, the overall level of social and occupational impairment was not specifically addressed by that evidence.  

With respect to bilateral hearing loss, the Veteran last underwent a VA audiological evaluation in May 2011, at which time bilateral hearing deficit, consistent with the assignment of a 20 percent evaluation was demonstrated. During the March 2013 hearing, it was observed that a VA audio examination had not been conducted for several years.  The Veteran indicated that he believed his hearing acuity had become worse since that time and mentioned that he had been issued hearing aids (p. 22).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity of a disability since the last examination, as is essentially the case here with respect to both PTSD and hearing loss.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, new and contemporaneous examinations are in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD and bilateral hearing loss. 

Regarding the PTSD examination, a comprehensive evaluation will be requested to include identifying symptoms and manifestations associated with PTSD and assessing the overall level of social and occupational impairment associated with the Veteran's PTSD. 

With respect to a VA audio examination, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the evaluation.  As such, upon re-examination, a VA examiner will be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss, including for example in conjunction with his day-to-day activities.

Further, as the case is being remanded, and it appears that the Veteran receives his treatment through VA (Loma Linda), records dated from June 2011, forward will be sought and added to the record, prior to readjudication of the claims.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

In addition, on remand, the Veteran will have an opportunity to identify and or/submit any other pertinent evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to the increased rating claims for PTSD and bilateral hearing loss.  Appropriate steps shall be taken to obtain any identified records.  

2.  Copies of all available VA records, including audiological and psychiatric/mental health treatment records, assessments, hospitalization, and examination reports dated from June 2011 forward (to include from Loma Linda), must be requested and associated with the claims file or electronic file, as appropriate.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the AOJ shall schedule the Veteran for a VA psychiatric examination to determine the current manifestations and severity associated with his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail. 

The examiner should indicate the current nature and severity of all symptoms and manifestations attributable to the Veteran's service-connected PTSD.  In addition, pertinent lay information relating to the type, frequency and severity of symptoms, should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; or deficient in most areas.  In this regard, detailed information regarding his employment history and status from 2010 forward, should be recorded.

The examiner is also asked to generally comment on the functional impact of PTSD on the Veteran's employment and activities of daily life and to assign a GAF score.  The examiner is requested to address whether the Veteran is able or unable to secure and follow a substantially gainful occupation due to his service-connected PTSD. 

A complete rationale for any opinions expressed and conclusions made should be provided.

4.  Schedule the Veteran for a VA audiological examination to assess the current severity of his bilateral hearing loss.  Have the designated examiner review the claims file, including a complete copy of this remand, for the pertinent medical and other history.  Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted. 

In addition to objective test results, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the hearing disability in the final report of the evaluation, such as those impacting his daily activities and employability.  

5.  The AOJ will then readjudicate the Veteran's claims for an initial rating in excess of 30 percent for PTSD, and the increased rating claim for bilateral hearing loss.  Readjudication of the claims should include consideration of all evidence added to the file since the June 2012 SOC was issued, and should reflect consideration of whether staged ratings and/or extraschedular evaluations are warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




